                         IN THE UNITED STATES DISTRICT COURT
                           WESTSERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION


UNITED STATES OF AMERICA                                                              PLAINTIFF

v.                                    Case No. 1:19-cr-10012

JYRONURUS LEE MCCLAIN                                                              DEFENDANT

                                            ORDER

       Before the Court is the Government’s Motion to Compel the Production of Voice

Exemplars. ECF No. 59. Defendant has filed a response to the motion. ECF No. 66. The Court

finds this matter ripe for consideration.

       The government intends to offer certain recorded conversations as evidence at trial. The

government asserts that these recorded conversations are between Defendant and a “confidential

informant that preceded and set up the controlled purchases that took place on video.” ECF No.

59, ¶ 1. The government requests an order compelling Defendant to furnish voice exemplars to

assist in identifying Defendant’s voice on these recorded conversations. In response to the motion,

Defendant appears to acknowledge that a court may compel the production of voice exemplars in

certain cases to measure and compare the physical properties of a defendant’s voice. However,

Defendant argues that he should not be compelled to “reread the exact phrases in the telephone

conversation” and that compelling voice exemplars is unnecessary in this case because the

government can use Defendant’s recorded jail phone calls as voice exemplars. ECF No. 66, ¶¶ 6-

7.

       The Supreme Court has held that compelled production of voice exemplars does not violate

the Fifth Amendment so long as the voice recordings are being used to “measure the physical

properties of the witnesses’ voices” and not for “the testimonial or communicative content of what
was to be said.” United States v. Dionisio, 410 U.S. 1, 7, 93 S. Ct. 764, 768, 35 L. Ed. 2d 67

(1973). The Supreme Court has also held that, because there is no expectation of privacy in the

sound of one’s voice, the production of voice exemplars is not a seizure under Fourth Amendment.

Id. at 14. Accordingly, courts within the Eighth Circuit have ordered defendants to voice phrases

to be compared to other audio recordings. United States v. Leone, 823 F.2d 246, 251 (8th Cir.

1987); United States v. Sanchez, 413 No. 44:10-cr-00107-JAJ-RAW, 2011 WL 13199364 (S.D.

Iowa Apr. 22, 2011). In some cases, courts have deemed it appropriate to have a defendant submit

an exemplar by reading phrases taken from the transcript of the original audio recording being

offered into evidence. Leone, at 250; United States v. Delaplane, 778 F.2d 570, 575 (10th Cir.

1985).

         Upon consideration, the Court finds that the Government’s motion (ECF No. 59) should

be and hereby is GRANTED. Defendant shall provide voice exemplars to the government with

defense counsel present. Counsel shall work together to schedule the production of voice

exemplars prior to trial. The exemplars may be based on a reading of innocuous material as well

as the reading of certain portions of the transcript of the audio recording that the Government will

seek to offer into evidence at trial. Before the exemplars are offered to the jury, the Court will

consider whether there are any phrases being offered that may be overly prejudicial to Defendant.

         IT IS SO ORDERED, this 2nd day of July, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 2
